Name: Commission Regulation (EC) NoÃ 312/2007 of 22 March 2007 amending Regulation (EC) NoÃ 195/2007 opening the buying-in of butter in certain Member States for the period 1 March to 31 August 2007
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 23.3.2007 EN Official Journal of the European Union L 82/24 COMMISSION REGULATION (EC) No 312/2007 of 22 March 2007 amending Regulation (EC) No 195/2007 opening the buying-in of butter in certain Member States for the period 1 March to 31 August 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 195/2007 (3) establishes the list of Member States in which buying-in for butter is open, as provided for in Article 6(1) of Regulation (EC) No 1255/1999. (2) On the basis of most recent communications by Ireland, the Commission has observed that butter market prices have been equal or superior to 92 % of the intervention price for two consecutive weeks. Intervention buying-in should therefore be suspended in that Member State. Ireland should therefore be withdrawn from the list established in Regulation (EC) No 195/2007. (3) Regulation (EC) No 195/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 195/2007 is replaced by the following text: Article 1 Buying-in of butter as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby open in the following Member States:  Spain  Portugal. Article 2 This Regulation shall enter into force on 23 March 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 59, 27.2.2007, p. 62.